Exhibit 10.2


AIRCRAFT TIME SHARING AGREEMENT


This AIRCRAFT TIME SHARING AGREEMENT, dated as of _______________________ (the
“Agreement”), is entered into by and between CenturyTel Service Group, LLC, a
limited liability company organized in the State of Louisiana (“Lessor”) and
__________________ (“Lessee”).


WITNESSETH:


WHEREAS, Lessor is the operator and owner of the aircraft bearing the
Manufacturer’s Serial Number and the United States Federal Aviation
Administration (“FAA”) Registration Number listed on Exhibit “A” (the
“Aircraft”);


WHEREAS, from time to time, Lessee may desire to use the Aircraft for personal
usage;


WHEREAS, Lessor may lease the Aircraft with flight crew to Lessee for the above
operations on a non-exclusive time sharing basis in accordance with §91.501 of
the Federal Aviation Regulations (“FARs”); and


WHEREAS, the parties desire to enter into this Agreement to set forth the
parties’ agreement with respect to such time sharing arrangement.


NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:


1. Provision of Aircraft and Flight Crew. Subject to the Aircraft’s
availability, Lessor agrees to allow Lessee’s usage of the Aircraft on a time
sharing basis in accordance with the provisions of §§ 91.501(b)(6), 91.501(c)(1)
and 91.501(d) of the FARs. Lessor shall provide, at its sole expense, fully
qualified flight crew for all flight operations under this Agreement.


2. Term. This Agreement shall commence on the date hereof and terminate upon
cessation of Lessor’s operation of the Aircraft, unless earlier terminated
pursuant to Paragraph 16 below or by mutual agreement of the parties.


3. Reimbursement of Expenses.


3.1    For each flight, including any “deadhead” flights made for Lessee,
conducted under this Agreement, Lessee shall pay Lessor the sum of the expenses
of operating such flight to the extent prescribed by FAR §91.501(d), i.e. the
sum of the expenses set forth in subparagraphs (a) - (j) below or a percentage
of such amount, but not greater than 100%, which shall be determined from time
to time by the Lessor in its sole discretion:


(a)    Fuel, oil, lubricants, and other additives;
(b)
Travel expenses of the crew, including food, lodging, and ground transportation;

(c)
Hangar and tie-down costs away from the Aircraft’s base of operation;

(d)
Insurance obtained for the specific flight;

(e)
Landing fees, airport taxes, and similar assessments;

(f)
Customs, foreign permit, and similar fees directly related to the flight;

(g)
In flight food and beverages;



Page 1 of 1



--------------------------------------------------------------------------------

Exhibit 10.2


(h)
Passenger ground transportation;

(i)
Flight planning and weather contract services; and

(j)
An additional charge equal to one hundred percent (100%) of the expenses listed
in subparagraph (a) above.



3.2    The “SIFL Amount” shall be the total amount determined for Lessee and
those passengers on such trip taxable to Lessee under IRS regulations Section
1.61-21(g) and Section 1.132-5(m).
    
3.3    If the SIFL Amount exceeds the payment due from Lessee under Section 3.1,
then Lessor shall include on Lessee’s IRS Form W-2 or Form 1099 as appropriate,
as additional taxable compensation, the amount by which the SIFL Amount exceeds
the amount paid by Lessee. All such compensation shall be subject to employment
taxes and other taxes as required in accordance with Lessor’s regular payroll
practices. Lessee shall, at Lessor’s request, reimburse Lessor for all taxes
applicable to Lessee’s compensation.


4. Invoicing and Payment. All payments to be made to Lessor by Lessee hereunder
shall be paid in the manner set forth in this Paragraph 4. Lessor will pay, or
cause to be paid, all expenses related to the operation of the Aircraft
hereunder in the ordinary course. As to each flight operated hereunder, Lessor
shall provide to Lessee an invoice for the charges specified in Paragraph 3 of
this Agreement within fifteen (15) days after the end of each calendar quarter
for flights performed within such quarter. Any amounts due for taxes shall be
included on the invoices submitted to Lessee. Lessee shall pay Lessor the full
amount of such invoice no later than thirty (30) days after Lessee’s receipt of
the invoice.


5. Flight Requests. Lessee will provide Lessor with flight requests and proposed
flight schedules as far in advance as possible. Flight requests shall be in a
written form mutually convenient to and agreed upon by the parties. In addition
to proposed schedules and departure times, Lessee shall provide at least the
following information for each proposed flight reasonably in advance of the
desired departure time as required by Lessor or its flight crew:


(a)    departure point;
(b)    destination;
(c)    date and time of flight;
(d)    number and identity of anticipated passengers;
(e)
nature and extent of luggage and/or cargo to be carried;

(f)
date and time of return flight, if any; and

(g)
any other information concerning the proposed flight that may be pertinent to or
required by Lessor or its flight crew.



6. Aircraft Scheduling. Lessor shall have final authority over all scheduling of
the Aircraft, provided however that Lessor will use reasonable efforts to
accommodate Lessee’s requests. Any flights scheduled under this Agreement are
subject to cancellation by either party without incurring liability to the other
party. In the event of cancellation, the canceling party shall provide the
maximum notice reasonably practicable.


7. Aircraft Maintenance. Lessor shall be solely responsible for securing
scheduled and unscheduled maintenance, preventive maintenance, and required or
recommended inspections of the Aircraft in accordance with FAR Part 91, and
shall take such requirements into account in scheduling the Aircraft.
Performance of maintenance, preventive maintenance or inspection shall not be
delayed or postponed for the purpose of scheduling the Aircraft unless such
maintenance or inspection can safely be conducted at


Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 10.2


a later time in compliance with applicable laws, regulations and requirements,
and such delay or postponement is consistent with the sound discretion of the
pilot-in-command. In the event that any non-standard maintenance is required
during the term and will interfere with Lessee's requested or scheduled usage,
Lessor, or Lessor’s pilot-in-command, shall notify Lessee of the maintenance
required, the effect on the ability to comply with Lessee’s requested or
scheduled usage and the manner in which the parties will proceed with the
performance of such maintenance and conduct of such flight(s). In no event shall
Lessor be liable to Lessee or any other person for loss, injury or damage
occasioned by the delay or failure to furnish the Aircraft under this Agreement,
whether or not maintenance-related.


8. Operational Authority and Control. Lessor shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights under this Agreement, and shall retain full authority and control
including exclusive operational control and exclusive possession, command and
control of the Aircraft for all flights under this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Lessor will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made, and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which in the sole judgment of the pilot-in-command could compromise the safety
of the flight, and to take any other action which in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to Lessee or any
other person for loss, injury, damage or delay. Lessor’s operation of the
Aircraft hereunder shall be strictly within the guidelines and policies
established by Lessor and FAR Part 91.


9. Insurance.     


(a) Lessor, at its expense, will maintain or cause to be maintained in full
force and effect throughout the term of this Agreement (i) aircraft liability
insurance for bodily injury to or death of persons (including passengers) and
property damage liability, in respect of the Aircraft in such amount as is
customarily maintained by prudent operators of similar aircraft, naming Lessee
as an additional insured, and (ii) hull insurance for the full replacement cost
of the Aircraft.


(b) Lessor shall use reasonable commercial efforts to procure such additional
insurance coverage for specific flights under this Agreement as Lessee may
request in writing naming Lessee as an additional insured; provided, that the
cost of such additional insurance shall be borne by Lessee pursuant to Paragraph
3(d) hereof.


10. Use of Aircraft. Lessee warrants that:


(a) Lessee will use the Aircraft under this Agreement for and only for his or
her own account, including the carriage of his or her guests, and will not use
the Aircraft for the purpose of providing transportation of passengers or cargo
for compensation or hire;


(b) Lessee will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his or her actions or
inactions, and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or Lessor’s rights hereunder; and




Page 3 of 3



--------------------------------------------------------------------------------

Exhibit 10.2


(c) During the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft under a time sharing arrangement and all applicable policies of Lessor.


11. Limitation of Liability. To the fullest extent permitted by applicable law,
neither party shall have any liability under this Agreement for incidental,
indirect or consequential damages of any nature.


12. Taxes. Lessee shall be responsible for paying, and Lessor shall be
responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable federal excise taxes imposed under Internal Revenue
Code §4261 and all sales, use and other excise taxes imposed by any authority in
connection with the use of the Aircraft by Lessee hereunder.


13. Notices and Communications. All notices and other communications under this
Agreement shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt or refusal to accept receipt) by personal delivery
or by a reputable overnight courier service, addressed as follows:


If to Lessor:     CenturyTel Service Group, LLC
100 CenturyLink Dr.
Monroe, LA 71203
Attn: Legal Department




If to Lessee:     
        


or to such other person or address as either party may from time to time
designate in writing to the other party.


14. Further Acts. Lessor and Lessee shall from time to time perform such other
and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective rights and remedies of the other party.


15. Successors and Assigns. Neither this Agreement nor any party’s interest
herein shall be assignable to any other party. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, representatives
and successors.


16. Termination. Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective immediately.


17. Governing Law. This Agreement shall be construed under and the legal
relations between the parties shall be governed by the laws of the State of
Delaware.


18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.




Page 4 of 4



--------------------------------------------------------------------------------

Exhibit 10.2


19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein.


20. Amendment or Modification. This Agreement may be amended or modified only in
writing duly executed by the parties hereto.


21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on the parties notwithstanding that the parties
are not signatories to the same counterpart. Any signed .pdf copies of this
Agreement attached to email shall have the same binding effect as an original
signed Agreement.


22. Truth in Leasing Compliance. Lessor, on behalf of Lessee, shall (i) deliver
a copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within 24 hours of its execution; (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location of the airport of departure and departure time for such flight;
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.


23. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:


(a) LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER PERIOD
AS LESSOR SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE PROVISIONS
OF PART 91 OF THE FEDERAL AVIATION REGULATIONS, AND THAT ALL APPLICABLE
REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.


(B) LESSOR AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
BELOW, THAT WHENEVER THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL
BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT, AND
THAT LESSOR UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.


(C) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the day and year first above written. The persons
signing below warrant their authority to sign.




Page 5 of 5



--------------------------------------------------------------------------------

Exhibit 10.2


LESSOR:
 
LESSEE:
CenturyTel Service Group, LLC
 
 
By: ___________________________
 
_____________________________
Name: _______________
 
 
Title: ________________
 
 







A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.




















































[Aircraft Time Sharing Agreement Signature Page]


Page 6 of 6



--------------------------------------------------------------------------------

Exhibit 10.2


EXHIBIT “A”




Aircraft            Manufacturer’s Serial Number     FAA Registration Number
                            


Lessor may amend this Exhibit A through notice to Lessee to eliminate Aircraft
or add new Aircraft in its sole and absolute discretion.




Page 7 of 7

